TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-19-00507-CR



                                  Juan Deltoro, Appellant

                                              v.

                                The State of Texas, Appellee


               FROM THE 450TH DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-DC-18-204174, THE HONORABLE BRAD URRUTIA, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Juan Deltoro was convicted by a jury of aggravated assault causing

serious bodily injury. See Tex. Penal Code § 22.02(a)(1). He elected to have the trial court

decide his punishment, see Tex. Code Crim. Proc. art. 37.07(2)(b), and the trial judge, after

finding the enhancement paragraphs of the indictment to be true, sentenced appellant to

confinement for twenty-eight years in the Texas Department of Criminal Justice pursuant to the

habitual offender punishment provision of the Penal Code. See Tex. Penal Code § 12.42(d).

              Appellant’s court-appointed attorney has filed a motion to withdraw supported by

a brief concluding that the appeal is frivolous and without merit.       The brief meets the

requirements of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See Anders v. California,

386 U.S. 738, 744 (1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see

also Penson v. Ohio, 488 U.S. 75, 81–82 (1988). Appellant’s counsel has certified to this Court
that she sent copies of the motion and brief to appellant, advised appellant of his right to examine

the appellate record and file a pro se response, and provided a motion to assist appellant in

obtaining the record. See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014); see

also Anders, 386 U.S. at 744.

               Appellant requested access to the appellate record, and, pursuant to this Court’s

order, the clerk of the trial court provided written verification to this Court that the record was

provided to appellant. See Kelly, 436 S.W.3d at 321. Appellant requested an extension of time

to file a response, which this Court granted, and appellant filed a pro se response. However,

appellant did not identify any arguable grounds for appeal in his responses.1

               We have conducted an independent review of the record—including the record of

the trial proceedings below, appellate counsel’s brief, and appellant’s pro se response—and find

no reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State,

178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). We agree with counsel that the record

presents no arguably meritorious grounds for review and the appeal is frivolous. Counsel’s

motion to withdraw is granted. The trial court’s judgment of conviction is affirmed.




       1   In his response, appellant asserts that portions of the clerk’s record and reporter’s
record have been omitted; contends that several State’s witnesses provided “false testimony”;
complains about the admission of prejudicial autopsy photographs of the victim; argues that his
appointed attorneys, who represented him prior to his retained trial counsel, rendered ineffective
assistance by not filing motions; and raises a claim of a double-jeopardy violation.
                                                 2
                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Kelly, and Smith

Affirmed

Filed: January 8, 2021

Do Not Publish




                                              3